               Case 3:19-cr-30020-MGM Document 4 Filed 05/03/19 Page 1 of 10
                                                                                       l^crSmo


                                                       U.S. Department of Justice

                                                       Andrew E. Lelling
                                                       United States Attorney
                                                       District ofMassachusetts


Main Reception: (617) 748-3100                         John Joseph Moakley UnileJ Slates Courthouse    __    -.0
                                                                                                                    —


                                                                                                                    yi.
                                                       I Courthouse Way
                                                                                                             ' ct
                                                       Suite 9200                                                   0
                                                       Boston, Massachusetts 02210              .-lea        r—z    i

                                                                                                                    m
                                                                                                                    •JO 31
                                                       November 6, 2018                               * ~a
                                                                                                              I

                                                                                                                        y> m

Philip Cormier                                                                                                      0°
                                                                                                 If. <->
83 Atlantic Avenue                                                                                           .0     -n

Boston, MA 02110                                                                                                    0
                                                                                                       —I           m


          Re:       United States V. Scuderi's, Inc.

Dear Mr. Cormier:


        The United States Attorney for the District of Massachusetts ("the U.S. Attorney") and
your client, Scuderi's, Inc. ("Defendant"), agree as follows with respect to the above-referenced
case:



          1.        Change of Plea


        At the earliest practicable date, Defendant shall waive indictment and plead guilty to the
Information attached to this Plea Agreement charging it with: Filing False Tax Returns, 26 U.S.C.
§ 7206(2), for tax years 2010 - 2014. Defendant expressly and unequivocally admits that it
committed the crimes charged in counts Two through Six of the Information, did so knowingly,
intentionally, and willfully, and is in fact guilty of those offenses. Defendant also agrees to waive
venue, to waive any applicable statute of limitations, and to waive any legal or procedural defects
in the Information.


          2.        Penalties


        Defendant faces the following maximum penalties on each of counts Two through Six of
the Information: a fine of $500,000; five years of probation; costs of prosecution; a mandatory
special assessment of SlOO; and restitution.
         Case 3:19-cr-30020-MGM Document 4 Filed 05/03/19 Page 2 of 10




       3.      Fed. R. Crim. P. 1 KcVlVO Plea

        This Plea Agreement is made pursuant to Fed. R. Crim. P. 11(c)(1)(C), and Defendant's
guilty plea willbe tendered pursuant to that provision. Inaccordance with Rule 11(c)(1)(C), if the
District Court ("Court") accepts this Plea Agreement, the Court must include the agreed
disposition in the judgment. If the Court rejects any aspect of this Plea Agreement, the U.S.
Attorney may deem the Plea Agreement nulland void. Defendant understands and acknowledges
that it may not withdrawits plea of guilty unless the Court rejects this Plea Agreement under Fed.
R. Crim. P. 11(c)(5).

       4.      Sentencing Guidelines


        The parties agree jointly to take the following positions at sentencing under the United
States Sentencing Guidelines ("USSG" or "Guidelines"). The parties agree that Defendant's total
adjusted offense level under the Guidelines is calculated as follows:

               •     in accordance with USSG §§ 2T1.1(a)(1), 2T4.I(F), Defendant's base offense
                     level is 16, because the tax loss is $170,769;

               •     in accordance with USSG § 3E1.1, based on Defendant's prompt acceptance of
                     personal responsibility for the offenses of conviction in this case, the adjusted
                     offense level is reduced by three.

The U.S. Attorney's agreement that the disposition set forth below is appropriate in this case is
based, in part, on Defendant's prompt acceptance of personal responsibility for the offenses of
conviction in this case.


       The U.S. Attorney may, at his sole option, be released from his commitments under this
Plea Agreement, including, but not limited to, his agreement that Paragraph 5 constitutes the
appropriate disposition of this case, if at any time between Defendant's execution of this Plea
Agreement and sentencing. Defendant:

               (a)      Fails to admit a complete factual basis for the plea;

               (b)      Fails to truthfully admit Defendant's conduct in the offense(s) of
                        conviction;

               (c)      Falsely denies, or frivolously contests, relevant conduct for which
                        Defendant is accountable under USSG § IB 1.3;

               (d)      Fails to provide truthful information about Defendant's financial status;

               (e)      Gives false or misleading testimony in any proceeding relating to the
                                                   2
         Case 3:19-cr-30020-MGM Document 4 Filed 05/03/19 Page 3 of 10




                      criminal conduct charged in this case and any relevant conduct for which
                      Defendant is accountable under USSG § IB 1.3;

              (f)     Engages in acts that form a basis for finding that Defendant has obstructed
                      or impeded the administration ofjustice under USSG § 3C1.1;

              (g)     Intentionally fails to appear in Court or violates any condition of release;

              (h)     Commits a crime;

              (i)     Transfers any asset protected under any provision of this Plea Agreement;
                      or



              (j)     Attempts to withdraw Defendant's guilty plea.

       Nothing in this Plea Agreement affects the U.S. Attorney's obligation to provide the Court
and the U.S. Probation Office with accurate and complete information regarding this case.

       5.     Agreed Disposition

       Pursuant to Fed. R. Crim. P. 11(c)(1)(C), the U.S. Attorney and Defendant agree that the
following is a reasonable and appropriate disposition of this case:

              (a)     a fine as determined by the Court;

              (b)     one year of probation;

              (d)     a mandatory special assessment of $500, which Defendant must pay to the
                      Clerk of the Court on or before the date of sentencing (unless Defendant
                      establishes to the Court's satisfaction that Defendant is unable to do so);

              (e)     Giuseppe Scuderi has entered into a Plea Agreement, which has been filed
                      at the same time as this plea agreement. The Defendant agrees to be jointly
                      and severally liable with Giuseppe Scuderi to make restitution in the total
                      amount of$ 170,769. To the extent that the Defendant pays restitution owed
                      by Giuseppe Scuderi, Giuseppe Scuderi shall be credited with having made
                      such payment.To the extent that GiuseppeScuderi pays restitutionowed by
                      the Defendant, the Defendant shall be credited with having made such
                      payment. In no event shall the Defendant and Giuseppe Scuderi be jointly
                      liable for more than $ 170,769 in restitution.

       During the term of supervised release or probation. Defendant must, within six months of
sentencing:
             Case 3:19-cr-30020-MGM Document 4 Filed 05/03/19 Page 4 of 10




                 (i)     cooperate with the Examination and Collection Divisions of the IRS;

                 (ii)    provide the Examination Division with all financial information necessary
                         to determine Defendant's prior tax liabilities;

                 (iii)   provide the Collection Division with all financial information necessary to
                         determine Defendant's ability to pay;

                 (iv)    file accurateand complete tax returns for those years for which returns were
                         not filed or for which inaccurate returns were filed; and

                 (v)     make a good faith effort to pay all delinquent and additional taxes, interest,
                         and penalties.

        6.       Protection of Assets for Pavment of Restitution. Forfeiture and Fine

        Defendant agrees not to transfer, or authorize the transfer of, any asset that has been
restrainedby Order ofthe Court in this case or any asset, whether or not restrained, that Defendant
has agreed to forfeit pursuant to this Plea Agreement.

      Defendant agrees not to transfer, or authorize the transfer of any other asset in which
Defendant has an interest without prior express written consent of the U.S. Attorney, except for:

                 (a)     Assets subject to superior, secured interests of innocent third parties, in
                         which Defendant has an equity interest of less than $10,000; and

                 (b)     Attorney's fees incurred in connection with this criminal case.

       This prohibition shall be effective as of the date of Defendant's execution of this Plea
Agreementand continue until the fine, forfeiture and restitution ordered by the Court at sentencing
and any tax liability incurred as a result of the conduct charged in the Information are satisfied in
full.


       If the U.S. Attomey requests, Defendant further agrees to complete truthfully and
accurately the swom financial statement enclosed with this Plea Agreement and to deliver that
statement to the U.S. Attomey within 30 days of signing this Plea Agreement.

        7.       Waiver of Right to Appeal and to Bring Future Challenge

                 (a)     Defendant has conferred with its attomey and understands that it has the
                         right to challenge its conviction in the United States Court of Appeals for
                         the First Circuit ("direct appeal"). Defendant also understands that, in some
Case 3:19-cr-30020-MGM Document 4 Filed 05/03/19 Page 5 of 10




          circumstances, Defendant may be able to challenge its conviction in a future
          proceeding (collateral or otherwise), such as pursuant to a motion under 28
          U.S.C. §2255 or 28 U.S.C. §2241. Defendant waives any right to
          challenge Defendant's conviction on direct appeal or in any future
          proceeding (collateral or otherwise).

    (b)   Defendant has conferred with its attorney and understands that defendants
          ordinarily have a right to challenge in a direct appeal their sentences
          (including any orders relating to the terms and conditions of supervised
          release, fines, forfeiture, and restitution) and may sometimes challenge their
          sentences (including any orders relating to the terms and conditions of
          supervised release, fines, forfeiture, and restitution) in a future proceeding
          (collateral or otherwise). The rights that are ordinarily available to a
          defendant are limited when a defendant enters into a Rule 11(c)(1)(C)
          agreement. In this case. Defendant waives any rights Defendant may have
          to challenge the agreed-upon sentence (including any agreement relating to
          the terms and conditions of supervised release, fines, forfeiture, and
          restitution) on direct appeal and in a future proceeding (collateral or
          otherwise), such as pursuant to 28 U.S.C. § 2255 and 28 U.S.C. § 2241.
          Defendant also waives any right Defendant may have under 18 U.S.C.
          § 3582 to ask the Court to modify the sentence, even if the USSG are later
          amended in a way that appears favorable to Defendant. Likewise,
          Defendant agrees not to seek to be resentenced with the benefit of any
          change to Defendant's Criminal History Category that existed at the time of
          Defendant's original sentencing. Defendant also agrees not to challenge the
          sentence in an appeal or future proceeding (collateral or otherwise) even if
          the Court rejects one or more positions advocated by any party at
          sentencing. In sum, Defendant understands and agrees that in entering into
          this Plea Agreement, the parties intend that Defendant will receive the
          benefits of the Plea Agreement and that the sentence will be final.

    (c)   The U.S. Attorney agrees that he will not appeal the impositionby the Court
          ofthe sentence agreed to by the parties as set out in Paragraph 5, even if the
          Court rejects one or more positions advocated by either party at sentencing.

    (d)   Regardless of the previous subparagraphs. Defendant reserves the right to
          claim that: (i) Defendant's lawyer rendered ineffective assistance ofcounsel
          under Strickland v. Washington', or (ii) the prosecutor in this case engaged
          in misconduct that entitles Defendant to relief from Defendant's conviction
          or sentence.
            Case 3:19-cr-30020-MGM Document 4 Filed 05/03/19 Page 6 of 10




       8.       Information For Presentence Report


       Defendant agrees to provide all information requested by the U.S. Probation Office
concerning Defendant's assets.

       9.       Civil Liability

         By entering into this Plea Agreement, the U.S. Attorney does not compromise any civil
liability, including but not limited to any tax liability. Defendant may have incurred or may incur
as a result of Defendant's conduct and plea ofguilty to the charges specified in Paragraph 1 of this
PleaAgreement. Defendant agrees to cooperate with employees of the IRS, the Civil Division of
the U.S. Attorney's Office, and law enforcement agents working with attorneys in the Civil
Division of the U.S. Attorney's Office, in making an assessment of his civil liabilities. Defendant
specifically authorizes release by the IRS to the aforementioned agencies and theirrepresentatives
of information for purposes of making that assessment. Defendant further agrees to assentto the
filing and allowance of a motion under Rule 6(e) of the Federal Rules of Criminal Procedure, to
permit the disclosure of matters occurring before the grand jury for this purpose.

       10.      Withdrawal of Plea bv Defendant or Rejection of Plea bv Court

       Should Defendant move to withdraw its guilty plea at any time, or should the Court reject
the parties' agreed-upon disposition of the case or any other aspect of this Plea Agreement, this
Plea Agreement shall be null and void at the optionof the U.S. Attorney. In this event. Defendant
agrees to waive any defenses based upon the statute of limitations, the constitutional protection
against pre-indictment delay, and the Speedy Trial Act with respect to any and all charges that
could have been timely brought or pursued as ofthe date ofthis Plea Agreement.

        11.     Breach of Plea Agreement


        If the U.S. Attorney determines that Defendant has failed to comply with any provision of
this Plea Agreement, hasengaged in anyofthe activities set forth in Paragraph 4(a)-(j),has violated
any condition of Defendant'spretrial release, or has committed any crime following Defendant's
execution of this Plea Agreement, the U.S. Attorney may, at his sole option, be released from his
commitments underthis PleaAgreement in theirentirety by notifying Defendant, through counsel
or otherwise, in writing. The U.S. Attorney may also pursue all remedies available to him under
the law, regardless whether he elects to be released fi-om his commitments under this Plea
Agreement. Further, the U.S. Attorney maypursueany and all charges whichotherwise mayhave
been brought against Defendant and/or have been, or are to be, dismissed pursuant to this Plea
Agreement. Defendant recognizes that its breach of any obligation under this Plea Agreement
shall not give rise to grounds for withdrawal of Defendant's guilty plea, but will give the U.S.
Attorney the right to use against Defendant before any grandjury, at any trial or hearing, or for
sentencing purposes, any statements made by Defendant and any information, materials,
documentsor objects provided by Defendantto the govermnent, withoutany limitation,regardless
                                                 6
         Case 3:19-cr-30020-MGM Document 4 Filed 05/03/19 Page 7 of 10




of any prior agreements or understandings, written or oral, to the contrary. In this regard,
Defendant hereby waives any defense to any charges that Defendant might otherwise have based
upon any statute of limitations, the constitutional protection against pre-indictment delay, or the
Speedy Trial Act.

       12.     Who is Bound by Plea Agreement


        This Plea Agreement is limited to the U.S. Attorney for the Districtof Massachusetts, and
cannot and does not bind the Attorney General of the United States or any other federal, state or
local prosecutive authorities.

       13.     Modifications to Plea Agreement


       This Plea Agreement can be modified or supplemented only in a written memorandum
signed by the parties or on the record in court.

       If this letter accurately reflects the agreement between the U.S. Attorney and Defendant,
please have Defendant sign the Acknowledgment of Plea Agreement below. Please also sign
below as Witness. Return the original of this letter to Assistant U.S. Attorney Alex J. Grant.

                                                     Very truly yours,

                                                     ANDREW E. LELLING
                                                     United States Attorney

                                             By:
                                                     KEVIN O'REGAN
                                                     Chief, Springfield Branch Office
       Case 3:19-cr-30020-MGM Document 4 Filed 05/03/19 Page 8 of 10




                       ACICNOVVLEDGMr^NT OF PLEA AGREEMENT


        1 have read this letter in its entirety and discussed it with the undersigned attorney for
Scudcri's, Inc. I hereby acknowledge that (a) it accurately .sets forth .Scudcri's. Inc.'s plea
agreement with the United States Attorney's Office for the District of Massachusetts; (b) there are
no unwritten agreements between Scuderi's, Inc. and the United States Attorney's Otlice; and (c)
no official of the United States has made any unwritten promises or representations to Scudcri's,
Inc., in connection with Scudcri's, Inc.'s change of plea. In addition, I have received no prior
oJTers to resolve this case. 1 understand the crimes to which Scuderi's, Inc. has agreed to plead
guilty, the maximmn penalties for those offenses, and the Sentencing Guideline penalties
potentially applicable to them. I am satisfied with the legal representation provided to Scudcri's,
Inc. by its attorney. We have had sufiicienl lime lo meet and discuss the case. We have discussed
the charges against me, possible defenses Scuderi's, Inc. might have, the tenns of this Plea
Agreement and whether Scuderi's, Inc. should go lo trial. Scuderi's, Inc. is entering into this Plea
Agreement freely, voluntarily, and knowingly because Scuderi's, Inc. is guilty of the offenses to
which Scuderi's, Inc. is pleading guilty and 1 believe this Plea Agreement is in Scuderi's, Inc.'s
best interest.




                                                      Giuseppe S     eri. President of
                                                      DeTendant^cuderrs. Inc.

                                                      Date:                    / Y

        I certify that Giu-seppe Scuderi, President of Scuderi's, Inc. has read this Plea Agreement
and that we have discussed its meaning. [ believe he understands the Plea Agreement and i.s
entering into the Plea Agreement of Scudcri's, Inc. freely, voluntarilyand knowingly. I also certlly
that the U.S. Attorney has not extended any other offers lo resolve this matter.




                                                      Philip Cormier
                                                      Attomey for Defendant

                                                      Date;
Case 3:19-cr-30020-MGM Document 4 Filed 05/03/19 Page 9 of 10
 Case 3:19-cr-30020-MGM Document 4 Filed 05/03/19 Page 10 of 10




                        ackno\vi.i-:i)(;mi-n i- cif pi-ha agkfkmi'nt

       I have rend this letter in its ciilircly nnJ discussed it with the undersigned aiiomey for
 Scuderi's. Inc. I hereby acknowledge lliul in) it uoeurulcly sets liirih .Scudcri's, iiic.'s plon
 agreement with the United Slates Attorney's Olliee £br the Dlstriel orMnssuehusetts; (b) tliere ore
 no unwritten ngvcemonls between Scudcri's, Inc. and tlie United Slutcs Aiuimey's Ofliee; iiiid (e)
 no ot'lieuil of the United States has made nny unwritten promises or represenlulions to Scudcri's,
 Inc., ill coimeclion with Scudcri's, lue.'s eltaiige ol' plea. In mldilinn, I have received no prior
 olTurs to resolve this case. 1 uiulerstiind ihe crimes to wliich SeudeiTs, Inc. has agieed to jileud
 guilty, the iiiuKimtim pciutllies Ibr those ulVcitses, and the Sentencing Guideline penalties
 potentially applicable to them, I ant aatislied with the legal reprcsenlation provided to Scudcii's.
 Inc. by its utiornoy. Wc liuvc had sulTicienl time to meet and discuss the case. Wc have discussed
 the cliatses uguitisi me, possible dcrcnscs Seiideti's, Ine. inigltl Jittve, Ihe terms ol' this I'lcit
 Agreement and whether Seuden'a. Inc. should go to trial. Scudcri's. Inc. is ciilcring into this I'lca
Agreeiiicnl freely, voluntarily, and knowingly beeause Scuderi's, Inc. is guilty of the uiTenses to
which Scuderi's, Inc. is pleading guilty utid 1 believe this Plea Agrccmem is in Scudcri's, Ine.'s
best interest.




                                                        Gi                 President of
                                                        Defendanfacuderi's,, Inc.
                                                        De'

                                                        Dale:   .ay2                  T
       I certify that Otirteppc Scudcri, President of Scuderi's. Inc. hns rend this Pica Agreement
and that we have discussed its incuning. I believe he understands the Plea Agreement and is
emerirtg into llic Plea Agreement ofScuderi's, Inc. freely, voluntarily and knowingly. I also cerlity
thai the U.S. Attorney has not extended any oiirer oilers to resolve tJiis mutter.




                                                        Philip t.oriii
                                                        Attorney for Uefe/duiil

                                                        Dale:        //
